Case 1:20-cv-00723-PLM-SJB ECF No. 1 filed 08/04/20 PagelD.1 Page 1 of12

FILED - LN
August 4, 202

 

 

 

CLERK OF couse AM
WESTERN DISTRGE OF Mies Yy
iene _ SCANNED af pus Hi
UNITED STATES DISTRICT COURT oo
WESTERN DISTRICT oF MICHIGAN
Choacles Tc uA |
Plaintifis), 1:20-cv-723
Paul L. Maloney, United States District Judge
v ;

73 County, Dekro Noceoti ce
Ett and ol

Defendani(s).
Case 1:20-cv-00723-PLM-SJB ECF No. 1 filed 08/04/20 PagelD.2 Page 2 of 12

 

. eur Henet

 

Task this conck +o aMow peccticoneC 4

 

 

 

WEE Locwacd ww th. this petete a

 

 

Asc bel Hes cad fie nencol S-tertus, To Swelwcbe.

 

alerts LF aso ra aioca theugleb,

 

Post Trheametic Stress

 

Sc ize ol SOAS CA

 

 

 

) Socsel Cad ger eral Oonwetl. cise rdets

 

=

) Obsessoy e lompalsrve diso rhec

 

q
E) Aa oc Depress-Ve iso cdel

 

mn

Brolay bcing cable tp focus foe KK poi acekes at Ce

 

Tyme,

 

 

 

 

 

 

 

 

 
Case 1:20-cv-00723-PLM-SJB ECF No. 1 filed 08/04/20 PagelD.3 Page 3 of 12 —

oo aks
Dn LA 2X once L209 the. Child Protection Low,

 

 

 

 

 

Aret 239 of G25, LIAS mandetteed

 

La 97% Cynk 1975 Te Court y Meteo wos Nwrst—

 

cittn ™ pated for the scles of COca.dWN

Gg
J

 

Tei_lCouat te l. aN

 

 

Bing fuss ahd 4c a

 

 

After Ws ats, olaatt come home from schoo!

 

 

wo Lad his mom dzceap urbe tnd too weeny

 

shel wou bs +o Couat this Was cet please

 

WAS mode to pestoter Sccucl acs or er aX

 

age Lo Dn. 112K and 41S

 

Plorctitt Sled CA complavat On the Violet A ot

 

Act 238 yw XOLl Gad it wes diss Ss.2d On

 

 

Mavember ak act (ufrr/is) do +o the S fockuwe.

 

ot (i widely oat Ta al tp Cou nd Ackvo) See.
exru bts i= AZ 4 iso “at: dav pte ereliious con pla Wt)

 
Case 1:20-cv-00723-PLM-SJB ECF No. 1 filed 08/04/20 PagelD.4 Page 4 of 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a WJeuw) Tsswe (Retudiboc\
Ol Between 201 and 2novxoe Te Cova Meteo
Pollewed prloniat £f With ove legcul suskitecealioc
2) Tr: Concearty Netto edincatly stated this in ot on
thier Own heh28 ; documents pte
3) Te tency, Fons Wor goles e Send me to <ec
ny mem | mrgarra A mucdec me they <tete cA
U) Te: Cou, 1 etrco stesled they wooed me wre. cunc
-_ put me. rx the hole, FC helieved they would
wahll Theale
5 PL ecwt ite has coptinusd +o be under curolaywce

 

 

 

 

3° fee. files ne, ec ortged compleiust Nw doll

 

6) Pla PP wes Dn —Comueatty Le water Le alts

 

 

Balding as 1 preside wt, when CL lot ot tortie

 

toot place. Sec exh pits 4-29

 

 

 

 

 

 
Case 1:20-cv-00723-PLM-SJB ECF No. 1 filed 08/04/20 PagelD.5 Page 5 of 12

5)

Nebo video Amped me

(Exch: hs wes
ET believed “Tee Coucty

 

n+

 

WW. shower

 

 

2)

—=—,

L. believed A would how ¢. paid. foc Ts L

 

Aid not lo Te! Coumty sad

AS

 

LL belt eved the Aevce Ww OS otet Me foc my

 

it thes Wes

settle —-mant ene.

 

v brlieurd “Tey bouaty Keto WAS Mmaide. when

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oll of tres e stebemests H2GeS made (cst)
s) tT ave. Ts Cocuahy Netto 2 dat rant phones
that hod hea lstotwn 2 res rane A iN the “WA.
io) tosh {( have xa 3o4 phone. New Ww th the
aA mn © plot rom whos svete CC sutyelonce
werteats
$i ; c
A} Tbelicucd the, & oH) hep ed me yack: na ele

 

~

at CAML

 

A

Tr Count, hes tone nll ok ASS ‘egal,

 

tA Mele ghhots we Commun Ty Hevtsl Teele

Ww2o,5
Case 1:20-cv-00723-PLM-SJB ECF No. 1 filed 08/04/20 PagelD.6 Page 6 of 12

 

Tr Coucty Metco dommnated  plartits every
/ t ——!t

a ae

 

though ot his for ae LM FS lé VSS ce bey

 

)

Plasnti tl cen Cor his Le Lceouse Ini Laucty, Hetro

 

+o pla brets Ef the. mol WAS cheek homes twice

 

 

Plo nt LL belsey ec ret lis ret el ws shote

 

 

 

aad passed away hla in Comma cate MM enenk

 

 

Hee bert v residence

 

 

Plemnte Ll L lveved -= when ae soud lus lo cot v

 

WGS he by QO Cot aad passer Bae RY che. WA

 

CAH

 

uw)

Pleas atilf bel: eveg hee hss I, rether Was eteds cd

 

fo death whide. in CAH becouse. 45 what

 

TLM sed

 

V3.

Clentntctt lelicved tA sehneducncad A oral

 

 

. Pusat y OS puct of OO settlement

\

 

 

 

 
Case 1:20-cv-00723-PLM-SJB ECF No. 1 filed 08/04/20 PagelD.7 Page 7 of 12

 

| bred me trad puke me ia selitusey cord mines
tual healed
1D) Toh#eliewed tb (<4) Sac wy Foams ly dd

 

 

 

 

 

apt waa me _asourd

 

1) i. brelievek ct when Tes fous Metro PN Cty

 

ene TFT meek words Bem soot he fee a olf akbec

they (A) Spe wc ree

 

 

 

 

Ise Qus me someWuwere L could ner Use a Lea Ls Wyrcet

 

N

(4) 0 believed wy Luvern. Te lousy Metro Sct de they

 

would Fi drop me. ba ned fect. leece re oko Wage

 

Vins So TT heeome abrictes
wT believed et Ure they: eed ont Sts de rat

ON. AN of nes +0 phen ye {vom flemsa Cr

oe LV

 

 

 

 

New  coyr pleut

 

 
Case 1:20-cv-00723-PLM-SJB ECF No. 1 filed 08/04/20 PagelD.8 Page 8 of 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i
_ au) ? larat has heen lovet Ordered to +uke
wedi cate a for sdai2o ghtanie de de hectnnds
TCM ete
2h) Ploati tl belied +h (Ce lousy, Mew wes
qorteg te Lave & women Nesseh ne pleaiwsi ll
prom +o get a PSN bespease altrer they said so
23) Mlointiff believed that the deberdasts,

oO Conrected to the moi had L (Led ploradtht- Ve
2) Plocmoll believed thet he could not becis on
hes Mer ter Health Sues oS ploirt EC wobec lac

punished Sa seme. foo
26) Tet County Hetre sia respeatcble for te.
pla: ati 6 Hang two direct cp pat tenes
otter they set Lu survala ace we Op those
=~

ap pot ments
\

 

 

 

 
Case 1:20-cv-00723-PLM-SJB ECF No. 1 filed 08/04/20 PagelD.9 Page 9 of 12

 

) Te Comaty Lctro [ee ch plcsntstf +22  eVieve

 

that he hod Cu orcel FLA On appoint

 

\

for dewlel mM pleacts AS pet ot co. sett [. weet

 

»)

—?

Lei

Ceceaty, Metro tel é cur e he. would he
ty | plein LO

 

Lrumed iw he was to sue To Coun, ekro;

 

 

| Sevecol ditbentd times 7/43/20

 

 

JT} Cousty Metro told plainkisll they —s pole to —

 

 

QO
|

nti lls docte aad thes hy WLS Aindng,

 

 

) TOM went as fc as telling plencti-tf they En el

 

~

ot OW Couple Ue MON tort Wes VL herested iv

 

 

 

hyn ae mney Assabdli-eies

 

XO

Te leoutty Ne 2 Sent two peeple te tele to.

 

ye cond they told wre beach. oe things {host

 

WAI AS for domage. corstrole. They told me Ce 5H

 

 

nemed 1 ke. WOLD Bernd To goume aS ytd,

 

 

 

 

proney as he- could hot: . tbh

 

 
Case 1:20-cv-00723-PLM-SJB ECF No. 1 filed 08/04/20 PagelD.10 Page 10 of 12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

~~
3] The. seco na thing twas Sor a telse conbssion

through Convetscctina,
Ths Wu Cary TtKM trios he ANe to Cen Cty
in othesy et mig bk be awacked, And then to,
he may, Gk ao filse Canhession 5 hope ing ose
the Bico Ack Mike was Snvovek tn all 9&2
this,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-00723-PLM-SJB ECF No. 1 filed 08/04/20 PagelD.11 Page 11 of 12

Drels et

 

PleS wh PE ask this court 45 opel TH Coutihy

 

 

 

 

 

JN e4vo +o send aay Conc ot doc. umenXs They

 

hay & between [G78 and 2OIO

 

 

Plairttl ask sss coust to tule Sn the pleat

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

aa
fuver should the dvbendants nok send lain ee-tf
re doen meits exe pleind: £ Tegi.es + under FoOLA
or cAiscovety
rs
_3) Ploinbel ask hs court in tule tho the
ploenchAlt isto weceive Bsooco it the dekenad —
ants fal +o produce then WW a time, manor
uy bev trl ask this couct to order the dekend —
ants +t provide Hrese copies at de lendant
cost because of his indig cuk $fevtus
5) Plamrit ast his court dp OP 0Cher Couns lo
~

 

 

Ss

since. ne placncto£é iS dis chlad aad

 

Mm dia etek
3S

 

 
Case 1:20-cv-00723-PLM-SJB ECF No. 1 filed 08/04/20 PagelD.12 Page 12 of 12

 

S,
ees

Plerts Hf ous this Couth  ~e APe i nar

 

councA nad ve hot plciactite ask hos cour

 

 

 

Oo Ot niSS plc at, th. complost ot worth oot

 

 

 

N

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
